Case: 1:20-cv-00073-GHD-RP Doc #: 80 Filed: 07/14/20 1 of 2 PagelD #: 26525

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
PATTI SCOTT, et al. PLAINTIFFS
VS. CAUSE NO. 1:20-cv-00073-GHD-RP
ETHICON, INC,; et al. DEFENDANTS

ORDER GRANTING JOINT MOTION TO STAY DISCOVERY

Presently before the Court is the parties’ joint motion to stay the remaining discovery
period [77] pending the disposition of the Defendants’ recently filed amended motion for summary
judgment [74]. Upon due consideration, the Court finds that the motion should be granted.

On June 4, 2020, the Court entered an order permitted limited discovery to take place in
this case [70]. The discovery is limited to the taking of depositions of a select, agreed-upon number
of witnesses. The Court’s order makes clear that no additional discovery in this matter is to take
place without leave of court.

On June 30, 2020, the Court entered an order granting leave of court for the Defendants to
file an Amended Motion for Summary Judgment [73]. On July 1, 2020, the Defendants filed their
Amended Motion for Summary Judgment, which if granted in its entirety will dispose of the
remaining claims in this matter.

The parties now jointly move the Court to stay the limited discovery period pending the
disposition of the Defendants’ pending summary judgment motion, given the expense and burden
of continuing to conduct depositions prior to the adjudication of the Defendants’ pending summary
judgment motion. The Court agrees and shall stay the remaining discovery period pending a ruling

on the subject motion.

 
Case: 1:20-cv-00073-GHD-RP Doc #: 80 Filed: 07/14/20 2 of 2 PagelD #: 26526

THEREFORE, it is hereby ORDERED that the parties’ joint motion to stay [77] is
GRANTED; the remaining discovery period is hereby STAYED pending the Court’s ruling
relative to the Defendants’ pending  Bapgnded Motion for Summary Judgment [74].

———
ORDERED, this the / ¢ day of July, 2020.

AL, Ha Dn

SENIOR U.S. DISTRICT JUDGE

 
